EXHIBIT 10.31a

 

SALE OF LLC INTEREST AGREEMENT

 

THIS AMENDMENT NO. 1, DATED MARCH 16, 2016 (this “Agreement”), TO SALE OF
LIMITED LIABIITY COMPANY INTEREST AGREEMENT, dated as of March 8, 2016 (the
“Effective Date”), is made and entered into by and between Progreen Properties,
Inc. (PROGREEN), a Delaware corporation (“Buyer”) and American Residential
Fastigheter AB (AMREFA), a company formed under the laws of Sweden (“Seller”),
in connection with Seller’s sale of all of its interest in American Residental
Gap LLC (ARG), a Michigan limited liability company (the “Company”) to Buyer.

 

  A. Seller is the beneficial and record owner of 100% of the membership
interests in the Company; and         B. Seller desires to sell to Buyer and
Buyer desires to purchase from Seller all of Seller’s membership interest in the
Company, which constitute 100% of the ownership of the Company (the “Seller’s
Interest”) on the terms and conditions set forth in this Agreement.

 

Therefore, Buyer and Seller agree as follows:

 

ARTICLE I

SALE AND PURCHASE

 

1.1 Sale and Purchase of Seller’s Interest. On the Effective Date, Seller shall
sell, assign, and transfer to Buyer all of the Seller’s Interest in the Company,
and Buyer shall purchase, acquire, and accept the Seller’s Interest from Seller,
all upon the terms and conditions set forth in this Agreement.

 

1.2 Purchase Price. The purchase price for the Seller’s Interest shall be One
Million Two Hundred Eighty-Five Thousand ($1,285,000) Dollars (the net asset
value of the Company as determined by the parties to this Agreement, the
“Purchase Price”), which shall be paid by the issuance to Seller of Eight
Million Ninety-Three Thousand, Five Hundred Forty-One (8,093,541) shares of
Series B Convertible Preferred Stock of the Buyer, the terms of which are set
forth in Exhibit A to this Agreement (the “Shares”), the number of Shares being
subject to adjustment so as to equal the number of outstanding common shares of
Seller on the Effective Date, and the aggregate stated or liquidation value of
the Shares to equal the Purchase Price.

 

 

 

 

 

ARTICLE II

REPRESENTATIONS, WARRANTIES AND COVENANTS OF SELLER

 

Seller hereby represents and warrants to Buyer, and covenants with Buyer, as
follows:

 

2.1 Authority and Capacity. Seller is a corporation duly organized, validly
existing, and in good standing under the laws of Sweden and has all requisite
power, authority from its shareholders and capacity to enter into this Agreement
and to perform its obligations hereunder and to consummate the transactions
contemplated hereby.

 

2.2 Binding Agreement. This Agreement has been duly and validly executed and
delivered by Seller and constitutes Seller’s valid and binding agreement,
enforceable against Seller in accordance with and subject to its terms.

 

2.3 Title to Seller’s Interest. Seller is the lawful record and beneficial owner
of all of Seller’s ownership Interest in the Company, free and clear of any
liens, claims, agreements, charges, security interests and encumbrances
whatsoever. Seller shall sign such documents and provide such certificates as
may be required to evidence the sale of Seller’s Interest in the Company.

 

 2 

 

 

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF BUYER

 

Buyer hereby represents and warrants to Seller as follows:

 

3.1 Authority and Capacity of Buyer; No Default of Company. Buyer has all
requisite power, authority and legal capacity to enter into this Agreement and
to perform its obligations hereunder and to consummate the transactions
contemplated hereby.

 

3.2 Binding Agreement. This Agreement has been duly and validly executed and
delivered by Buyer and constitutes Buyer’s valid and binding agreement,
enforceable against Buyer in accordance with and subject to its terms.

 

 3 

 

 

ARTICLE IV

COVENANTS OF BUYER; POST-CLOSING MATTERS

 

4.1 Closing. The closing of the purchase and sale of the Share Interests shall
take place at date and time as may be mutually agreed to by Buyer and Sellers
following approval by the shareholders of Seller of the sale of the Company to
Buyer.

 

4.2 Closing Deliveries. At the closing, the Seller shall deliver to Buyer (a)
such deeds, and bills of sale and assignments that are necessary to effect the
sale, transfer and delivery to Buyer of all shares and/or other ownership
interests in and to the Company, and Buyer shall deliver certificates or other
evidences of ownership of 8,093,541 shares of Series B Preferred Stock
registered in the name of Seller, and (b) 441,084 shares or other evidences of
ownership of Series B Preferred Stock registered in the name of Seller in
payment and satisfaction of $70,000 of outstanding debt and accrued interest on
AMREFA debt owed by Buyer to Seller. The Buyer shall also deliver a fully
executed non-interest bearing Mortgage Note to the Seller, for the amount of
$200,000 secured by a mortgage on the property owned by ARG known as Kinsel. The
existing 8% Note of Buyer payable to Seller shall be paid in full and cancelled
as of the Effective Date, in consideration of Buyer’s deliveries of said
$200,000 Mortgage Note together with the 441,084 shares of Series B Preferred
Stock.

 

4.3 Publicity Concerning Transaction. Buyer shall make such filings with the
Securities and Exchange Commission as may be required in connection with this
transaction. The parties shall reasonably cooperate with each other in making
announcements and issuing publicity concerning the transaction.

 

4.4 Amendment to Operating Agreement. Immediately following the Effective Date,
Buyer shall cause the Company to amend its Operating Agreement to reflect Buyer
as the owner of 100% of the ownership interests in the Company.

 

 4 

 

 

ARTICLE V

MISCELLANEOUS

 

5.1 Entire Agreement. This Agreement constitutes the entire understanding and
agreement of the parties relating to the subject matter hereof.

 

5.2 Governing Law. This Agreement shall be interpreted and enforced in
accordance with, and shall be governed by, the laws of the State of Michigan
without reference to applicable choice or conflicts of laws principles.

 

5.3 Further Assurances. Each of the parties hereto shall from time to time at
the request of the other party hereto, and without further consideration,
execute and deliver to such other party such further instruments of transfer and
conveyance and take such other action as the other party may reasonably request
in order to more effectively fulfill the purposes of this Agreement.

 



 5 

 

 

Executed as of the date first above written.

 

  Buyer:       Progreen Properties, Inc., a Delaware corporation         By:

/s/ Jan Telander

    Jan Telander   Its: President and Chief Executive Officer         Seller:  
    American Residential Fastigheter AB, a corporation formed under the laws of
Sweden       By:

/s/ Michael Lindstrom

    Michael Lindstrom   Its: President

 

 6 

 

 

EXHIBIT A

 

Series B Preferred Stock of Progreen Properties, Inc. (“Progreen”)

Summary of Terms (March 8, 2016)

 

The Company: Progreen Properties, Inc., a Delaware corporation (the “Company”).
    The Securities: Series B Convertible Preferred Stock (“Series B Preferred
Stock”); Stated Value: $0.1587 per share (the “Stated Value”).     Dividends:
Each holder of record on September 8, 2016 and March 8, 2017 of the Series B
Preferred Stock shall be entitled to receive a cash dividend at the annual rate
of 7% of the Stated Value of the shares of Series B Preferred Stock held by such
holder. Additionally, holders of Series B Preferred Stock shall be entitled to
receive dividends, when and as declared by the Board of Directors out of funds
legally available therefor. For any other dividends or distributions, the Series
B Preferred Stock will participate with the Corporation’s Common Stock on an
as-converted basis.     Liquidation Preference: In the event of any liquidation
of Progreen, or merger or sale in which the shareholders of Progreen do not own
a majority of the outstanding shares of the surviving corporation, the holders
of Series B Preferred Stock will be entitled to receive in preference to the
holders of Progreen Common Stock an amount per share equal to their Stated Value
plus all accrued but unpaid dividends (“Liquidation Preference”).     Conversion
and Redemption Rights: The shares of Series B Preferred Stock shall be
convertible into shares of Progreen common stock, par value $.0001 per share
(“Progreen Common Stock”) at a conversion price per share of the Progreen Common
Stock equal to the weighted average closing prices of the Progreen Common Stock
for the 20 trading days immediately prior to the one-year anniversary of the
Effective Date (the “Conversion Price”) on which date the Series B Preferred
Stock shall first become convertible. Further terms of the Series B Preferred
Stock shall be as follows:

 

  ● The Series B Preferred Stock shall have full voting rights in accordance
with the underlying conversion shares of PROGREEN Common Stock and full rights
to all dividends and distributions with respect to such shares of Series B
Preferred Stock as declared by the Progreen Board of Directors;         ● The
Conversion Price shall be proportionately adjusted to reflect all stock splits
or combinations of shares generally applicable to the Progreen Common Stock;    
    ● The Series B Preferred Stock shall provide for option of the holder or
holders of the Series B Preferred Stock to notify Progreen within the period
commencing February 1, 2017 and ending February 15, 2017, of their election to
redeem their shares of Series B Preferred Stock at the Stated Value thereof,
Progreen to effect payment for shares as to which the redemption is requested by
the holder or holders thereof on or prior to August 31, 2017; and         ● On
and after September 1, 2017, the shares of Series B Preferred Stock shall
automatically convert into Progreen Common Stock if the market price for the
Progreen Common Stock is 150% of the Conversion Price for a period of 20 trading
days.

 



 7 

 

 

Other provisions:       Anti-dilution: The conversion price of the Series B
Preferred Stock will be adjusted on a “broad-based weighted-average” basis, in
the event that the Progreen issues additional shares of Common Stock or Common
equivalents (other than for stock option grants and other customary exclusions)
at a purchase price less than the applicable Series B Preferred Stock conversion
price. Proportional anti-dilution protection for stock splits, stock dividends,
combinations, recapitalizations, etc.     Voting Rights: For so long as shares
of Series B Preferred Stock remain outstanding, the prior vote or written
consent of a majority of the Series B Preferred Stock will be required for any
action that , (a) alter or change adversely the powers, preferences or rights
given to the Series B Preferred Stock, (b) alter or amend the Certificate of
Designation, (c) amend its certificate of incorporation, bylaws or other charter
documents so as to affect adversely any rights of any Holders of the Series B
Preferred Stock, (d) increase the authorized or designated number of shares of
Series B Preferred Stock, (e) issue any additional shares of Series B Preferred
Stock (including the reissuance of any shares of Series B Preferred Stock
converted for Common Stock), (f) issue any Senior Securities, or (g) enter into
any agreement with respect to the foregoing.

 

 

8

